JUDGMENT

PER CURIAM.
Upon consideration of the briefs submitted by the parties, the record from the district court, and the oral arguments presented on April 24, 2012, it is
ORDERED and ADJUDGED that the judgment of conviction be REVERSED, and the matter remanded to the district court for entry of a judgment of acquittal. A reasonable juror could not have found, beyond a reasonable doubt, that the appellant knowingly participated in the conspiracy with the intent to commit the offense of distributing and possessing with intent to distribute narcotics. U.S. v. Carson, 455 F.3d 336, 366 (D.C.Cir.2006); United States v. Gatling, 96 F.3d 1511, 1518 (D.C.Cir.1996); see Ingram v. United States, 360 U.S. 672, 79 S.Ct. 1314, 3 L.Ed.2d 1503 (1959). An opinion will follow in due course.
The Clerk is directed to issue forthwith a certified copy of this judgment in lieu of formal mandate.